Title: To Thomas Jefferson from John Barnes, 3 July 1805
From: Barnes, John
To: Jefferson, Thomas


                  
                     Sir, 
                     George-Town 3d July 1805.
                  
                  Ever anxious to aid the Presidents wishes, I have hitherto, with great & sincere pleasure, exerted my powers—while it answered the pressing excigences, and was commensurate with my little resources in the fond Hope, it would on this, have ceased to become necessary: but from the present, increasing difficulties (the President will please refer, himself to the inclosed several statemts)—on the most mature consideration & reflection—I must, however reluctantly, confess my self, inadecate to the task, of Accomplishing—the responsibility, Attached to its due performance—is far beyond the powers & resources—I am possessed off—or can command—
                  Two thousand dollars, at least, and that in Cash, will be required to preserve these four Mos. Negociation from risque of demur!—to me: the Mortification would be extreme—and even without a demur, the redrawing & discounting—is of its self, a mortifying circumstance—I have ever wished the President to avoid—
                  Moreover, another (tho less difficulty) await the issue—my Absence to Philada—if not N York, in the course of this business—is almost—indispensable, for the safty of my Credit, as well, for a full supply of sundry Articles—which I cannot otherwise be—so well supplied with.—
                  I would freely dispose of my public stock, but the general fall in price from 10-12½ & even 15 ⅌ Ct. is too great a sacrifice.—
                  if it were possible for the President, to loan this defeciency for six Mos. only.—I would risque every other consequence—while without it. I fear some fatal Accident may, and will intervene—to effect—its failure—and humbly pray—the President will review—with his Usual Candor—these several particular & interesting circumstances—and if possible evert the threatening danger—
                  with sentiments of high respect, and most sincere Esteem—I have the Honor to be Sir, your very Obt Hble Servant,
                  
                     John Barnes. 
                  
               